Exhibit 21 FIRST ACCEPTANCE CORPORATION LISTING OF SUBSIDIARIES OF THE COMPANY At December31, 2016, the subsidiaries of the Company were as follows: NAMES OF SUBSIDIARIES ORGANIZED UNDER THE LAWS OF First Acceptance Insurance Company, Inc. Texas First Acceptance Insurance Company of Georgia, Inc. Georgia First Acceptance Insurance Company of Tennessee, Inc. Tennessee First Acceptance Services, Inc. Delaware Transit Automobile Club Inc. Tennessee FAC Holdings, Inc. Delaware Acceptance Insurance Agency of Tennessee, Inc. Tennessee Acceptance Life Reinsurance Company, Ltd. Turks and Caicos Islands
